Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.
Election/Restrictions
I.    Claims 1-15, drawn to a video playback quality detection method and A video playback quality detection apparatus, comprising obtaining a first video data packet of a target video from a bearer network, obtaining a data byte quantity of first video data in the first video data packet, and determining a buffer byte quantity stored in a video quality detection buffer based on the data byte quantity, wherein the target video comprises a plurality of video data packets comprising the first video data packet and  determining video playback quality of the target video based on the playback status classified in H04N21/2402.

II.   Claims 16-20, drawn to data rate information cloud server, comprising: receive a query request sent by a video playback quality detection apparatus, wherein the query request comprises a video identifier of the target video; search the cloud memory for target decoded video information based on the video identifier of the target video, wherein the target decoded video information is used to determine video frame data rate information of the target video and send the target decoded video information to the video playback quality detection apparatus classified in H04N21/44008.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, Claims 1-15 are directed to a client method and claims 16-20 are directed to a server method. Both of these methods are separately usable in that the client method of claims 1-15 can be used with server methods that are different from the server methods of claims 16-20, and the server method of claims 
16-20 can be used with client methods that are different from the client method of claim 1-15.  See MPEP § 806.05(d).

4.    The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
      Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

     The searches will require separate and distinct search strings directed to a two separate entities. Since the client method of claim 1 and the server method of claim 16 are not recited together in a combination (i.e. they are separately claimed), the examiner need to do separate searches for the client method and the server method. In other words, since the client method of claim 1 could be used with other server methods that are different from the server method of claim 16, the examiner are not likely to find the server method of claim 16 by simply searching for the client method of claim 1.

   Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Conclusion   
    
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459